Citation Nr: 1613631	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound, prior to March 19, 2009 (based upon a theory that a February 2006 rating decision which denied special monthly compensation was based on clear and unmistakable error).  


REPRESENTATION

Veteran represented by:	Rebecca C. Wanee, Attorney



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1970 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an April 2014 Board decision, the Board determined there was no clear and unmistakable error (CUE) in an earlier February 2006 rating decision that denied entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.

The Veteran appealed the Board's April 2014 denial of the CUE issue to the United States Court of Appeals for Veterans Claims (Court).  (The Veteran abandoned the other issues the Board had adjudicated in its April 2014 decision, such that these issues are not on appeal before the Board at this time).  

Pursuant to an October 2015 Memorandum Decision, the Court reversed the Board's decision on the CUE issue (which meant the Court essentially granted the CUE issue in favor of the Veteran), and separately remanded the special monthly compensation claim based on the need for regular aid and attendance in order for the Board to grant this claim, effective from September 26, 2005.  In other words, the Court directed the Board to grant the special monthly compensation claim based on the need for regular aid and attendance.  

Upon return from the Court, in a February 2016 letter, the Board notified the Veteran that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  See 38 C.F.R. § 20.1304 (2015).  In response, in February 2016 correspondence from his attorney, the Veteran indicated he had no additional evidence to submit, such that the Board may proceed with adjudication of the appeal.

A review of the Veterans Benefits Management System (VBMS) reveals additional, relevant records from the Court.  

FINDINGS OF FACT

1.  The Veteran has been in receipt of a permanent and total rating from his service-connected disabilities, based on his award of TDIU, effective October 21, 1999.

2.  Effective September 26, 2005, the Veteran's service-connected disabilities demonstrate the necessity for the regular aid and attendance of another person, according to the basic criteria for aid and attendance.


CONCLUSION OF LAW

Effective September 26, 2005, the criteria are met for entitlement to special monthly compensation benefits by reason of being in need of aid and attendance of another person.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant special monthly compensation claim.  However, the Veteran was provided adequate VCAA notice for the special monthly compensation claim in April 2009.  

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the special monthly compensation appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Special Monthly Compensation

Initially, it is noted that the Veteran has been in receipt of a permanent and total rating from his service-connected disabilities, based on his award of TDIU, effective from October 21, 1999.

In a May 2010 rating decision, the RO also previously awarded the Veteran special monthly compensation based on the need for regular aid and attendance, effective from March 19, 2009.

However, prior to March 19, 2009, the Veteran still seeks an earlier award of special monthly compensation benefits based on being housebound as set forth under 38 U.S.C.A. § 1114(s) or based on the need for regular aid and attendance at the higher rate as set forth under 38 U.S.C.A. § 1114(l).  Specifically, the Veteran has alleged there was CUE in an earlier February 2006 rating decision that denied the Veteran's earlier claim for special monthly compensation based on the need for regular aid and attendance, such that he was entitled to special monthly compensation from an earlier date.  

A Veteran may receive special monthly compensation either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously.  That is, regular aid and attendance is the greater monetary award.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. §1114(s). 

Special monthly compensation on a higher level under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is payable as the result of service-connected disability if the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less (or concentric contraction of the field of vision beyond 5 degrees in both eyes); is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  

Examples which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The following will be accorded consideration in determining the need for regular aid and attendance of another person:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).
 
Bedridden, i.e., the Veteran is actually required to remain in bed, will be a proper basis for the determination.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (providing that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a).  

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

At the time of the earlier February 2006 rating decision, the Veteran initially sought special monthly compensation for aid and attendance as a result of his service-connected disabilities.  At the time of the earlier February 2006 rating decision, the Veteran was service-connected for (1) degenerative joint disease of the cervical spine, rated at 30% disabling; (2) chronic low back condition with degenerative changes, rated at 20% disabling; (3) peripheral neuropathy of the right and left upper extremities, each rated at 20% disabling; (4) peripheral neuropathy of the right and left lower extremities, each rated at 10% disabling; (5) peripheral vascular disease of the right and left lower extremities, each rated at 20% disabling; (6) diabetes mellitus, rated at 20% disabling; (7) status post amputation of the right great toe associated with diabetes mellitus, rated at 10% disabling; and (8) herpes progenitalis, rated as noncompensable.

In the Court's October 2015 Memorandum Decision, the Court held that the Board's April 2014 determination that there was no CUE in the RO's February 2006 rating decision which denied special monthly compensation, was arbitrary and capricious.  The Court disagreed with the Board's finding that even if the RO had properly applied 38 C.F.R. § 3.352(a), the Veteran would not "necessarily" have been awarded special monthly compensation at the time of the earlier February 2006 rating decision.  

The Court discussed pertinent evidence of record - the February 2005 VA examiner, December 2005 VA examiner, and Dr. J.B.D. all found that the Veteran needed help bathing and using the bathroom.  Both the February 2005 and the December 2005 VA examiners observed that the Veteran needed help getting dressed.  All three examiners noted that the Veteran could walk only short distances with a cane, and for longer distances required a wheelchair and somebody to push his wheelchair and that therefore he generally left the house only for medical appointments.  The February 2005 and December 2005 VA examiners noted that the Veteran had limited mobility of his lower back and neck, with the February 2005 examiner indicating that the Veteran's pain was so intense that it was "extremely difficult" to record accurate range-of-motion measurements.  The Veteran was ultimately granted special monthly compensation for aid and attendance in a May 2010 rating decision after the RO found that the Veteran needed assistance with bathing and toileting; that he could not leave the house without the help of a family member; that he had restricted in movement, lack of coordination, and an antalgic gait with difficult balancing; and that he otherwise needed his wife to attend to his activities of daily living.  All the manifestations that led to this finding in the May 2010 rating decision existed as of February 2006 rating decision and were documented by the evidence before the RO at the time the February 2006 rating decision was issued. There is no evidence in the record to the contrary, nor any evidence that the Veteran's service-connected disabilities worsened between February 2006 and June 2010.

Simply stated, because the same symptoms present at the time of the February 2006 rating decision led to an eventual grant in May 2010 of special monthly compensation based on aid and attendance, the outcome of the Veteran's earlier claim for special monthly compensation based on aid and attendance in the February 2006 RO decision would have been manifestly different but for the RO's misapplication of 38 C.F.R. § 3.352(a). 

Thus, the Court reversed the part of the April 2014 Board decision, which had determined there was no CUE in the RO's February 2006 rating decision denying special monthly compensation, and remanded the matter for the Board to correctly reward special monthly compensation based on aid and attendance, effective from September 26, 2005.

Therefore, resolving any doubt in the Veteran's favor, the Board finds the evidence supports special monthly compensation based on the need for regular aid and attendance, effective from September 26, 2005.  38 U.S.C.A. § 5107(b).  

In view of the Board's grant of special monthly compensation based on the need for regular aid and attendance herein, the issue of entitlement to special monthly compensation on account of being housebound is moot.  In this regard, a Veteran may either receive special monthly compensation based on the need for regular aid and attendance or by reason of being housebound, but may not receive both simultaneously.  That is, regular aid and attendance is the greater monetary award.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. §1114(s).  Therefore, the question concerning whether the Veteran is housebound for special monthly compensation purposes is a moot point.  


ORDER

Special monthly compensation by reason of being in need of aid and attendance of another person is granted, effective from September 26, 2005.     



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


